Case 3:21-cv-00204-JWD-SDJ

KENNETH BARON

VERSUS

AMTRUST INSURANCE
COMPANY OF KANSAS, INC.,

SOUTHWEST PIPE

INC., MARTIN VALDEZ,
PROTECTIVE INSURANCE
COMPANY, FEDERAL EXPRESS
CORPORATION AND JASMINE

RAMSEY

NOW INTO

resident of the full age of majority of the Parish of East Baton Rouge, State of Lo

_ respectfully represents: a

/

Nae

numeer 43,10 secrion'B
18" JUDICIAL DISTRICT COURT
4

SERVICES, PARISH OF WEST BATON RO

STATE OF LOUISIANA

PETITION-FOR DAMAGES ,
COURT, through undersigned counsel, comes KENNETH

 

Made Defendants are:

1,

AMTRUST INSURANCE COMPANY OF KANSAS, INC., a
foreign insurance company authorized to do and doing business in
the State of Louisiana; .

SOUTHWEST PIPE SERVICES, INC.., 2 foreign corporation
authorized to do and doing business in the-State of Louisiana;

MARTIN VALDEZ, alleged on information and belief to be a
resident of the full age of many of the County of Travis, State
of Texas;

PROTECTIVE INSURANCE COMPANY. , @ foreign insurance
company authorized to do and doing business in the State of
Louisiana;

FEDERAL EXPRESS CORPORATOIN, a foreign corporation
authorized to do and doing business in the State of Louisiana; and

JASMINE RAMSEY, alleged on information and belief to be a
resident of the full age of majority of the Parish of East Baton
Rouge, State of Louisiana.

2.

  

On or about June 14, 2019, at approximately 4:30 p.m. KENNETH BARON was

Document 1-1 04/09/21 Page 1of5

 

operating a 2017 Ford F-150 owned by Earl Barron, Jr, said vebicle traveling northbound in the ©

right lane on LA. Highway 1 North at the Interstate 10 ramp, in the City of Port Allen, Parish of

West Baton Rouge, State of Louisiana.

EXHIBIT

iO
23
3.
At approximately the same time and place, MARTIN VALDEZ was operating a 2017
Ford F-250, owned by Southwest Pipe Services, Inc., said vehicle traveling northbound on LA.
Highway 1.
4,
At the above described time and location, traffic stopped due to congestion.
| 5.
The VALDEZ vehicle collided with a 2018 Mercedes Sprinter owned by FEDERAL
EXPRESS CORPORATON and operated by JASMINE RAMSEY.
6.
AS 2 result of VALDEZ’s collision with the RAMSEY vehicle, the RAMSEY vehicle
collided with the rear of a 2019 Nissan Sentra being operated by Keith Delong.
7.
Subsequently, the Delong vehicle was knocked into the rear of the BARON vehicle.
_&
The acts of fault, gross and wanton negligence, and lack of skill by defendant, MARTIN
VALDEZ, which were the proximate cause of the collision, were as follows:
@) Failing to keep 2 proper lookout;
(i) Failing to have his automobile under control;

(iii) ‘Failing to steer his automobile properly so as to avoid striking the
Fed Ex vehicle;

(iv) Failing to apply the brakes properly on his automobile so as to
bring it to a stop before colliding with the Fed Ex vehicle;

(v) ~—- Following too closely;

(vi) Such other acts and omissions as will be shown on the trial, all of
which were in contravention of the exercise of due care, prudence,
and the laws of the State of Louisiana, which are specially pleaded
as if and as though copied ix extense.

9.
The acts of fanlt, gross and wanton negligence, and lack of skill’by defendant, JASMINE
RAMSEY, which were the proximate cause of the collision, were as follows:

@) Following too closely;
Gi} Such other acts and omissions as will be shown on the trial, all of
which were in contravention of the exercise of due care, prudence,
and the laws of the State of Louisiana, which are specially pleaded
as if and as though copied in extenso.

“10.

At the thine of the accident, MARTIN VALDEZ was in the course and scope of his
employment with SOUTHWEST PIPE SERVICES, INC. and, as such, SOUTHWEST PIPE
SERVICES, INC. is vicariously Hable for his actions.

11.

At the time of the accident, JASMINE RAMSEY was in the course and scope of her
employment with FEDERAL EXPRESS CORPORATION and, as such, FEDERAL EXPRESS
CORPORATION is vicariously Hable for her actions.

; 2.

As a result of this collision, KENNETH BARON has sustained the following non-
exclusive elements of damages: *

a. Physical pain and suffering (past, present and fixture);

b. Mental anguish (past, present ‘and furure),

C. Loss of enjoyment of life (past, present and future);

d. Disficurement and disability; .

e Medical Expenses (past, present and future);

£ Lost Wages/Eamings (past, present and ficrare);

z. Other elements of damages developed during discovery and/or demonstrated with
particularity at the trial of this matter.

13.

Petitioner alleges on information and belief that at the time of this accidemt there was in
full force and effect a policy of insurance ‘issued by defendant, AMTRUST INSURANCE
COMPANY OF KANSAS, INC., under the terms of which it agreed to insure and indemnify
defendants, MARTIN VALDEZ and SOUTHWEST PIPE SERVICES, INC., from the damages

asserted herein.

 
aw ~

14.

Petitioner alleges on information and belief that at the time of this accident there was in
full force and effect a policy of insurance issued by defendant, PROTECTIVE INSURANCE
COMPANY, under the terms of which it agreed to insure and indemnify defendants, JASMINE
RAMSEY and FEDERAL EXPRESS CORPORATION from the damages asserted herein.

WHEREFORE, Plaintiff, KENNETH BARON, prays that defendants be served with
this Petition, and after being duly cited to appear and answer same and the expiration of all legal
delays and due proceedings are had, that there be judgment rendered herein in favor of Plaintiff,
KENNETH BARON and against Defendants, AMTRUST INSURANCE COMPANY OF
KANSAS, INC., SOUTHWEST PIPE SERVICES, INC., MARTIN VALDEZ, PROTECTIVE
INSURANCE COMPANY, FEDERAL EXPRESS CORPORATION and JASMINE RAMSEY,
jointly and in solido, for such damages as are reasonable in the premises, together with legal
interest from the date of judicial demand until paid, all costs of these proceedings, and such
equitable relief to which plaintiff may be entitled.

BY ATTORNEYS:

JEFFREY N. 5 (Bar Roll Ne. 25836)
DUDLEY DEFOSIER INJURY LAWYERS, PLC
1075 Government Street

Baton Rouge, Louisiana 70802
225-379-3405

PLEASE SERVE:

AmTrust Insurance Company of Kansas, Inc,
Through its agent for service of process:

The Secretary of State for the

State of Louisiana

8585 Archives Avenue

Baton Rouge, Louisiana 70809

Southwest Pipe Services, Inc.
Through the Long Arm Service
c/o Joseph Briers

1700 Newman Read

Alvin, Texas 77511
Martin Valdez me fo rey,
Through the Long Amma Service. < ot . me
3837 County 949B Road Sa s
Alvin, Texas 77511

AS
RS

setetene,
. ee

ae

  
 
    
 
 

3
aot

ow
yee

Baeaeet

  
 
   

cs

JGEaTIEIED

(Additional service on next page} 3 8 E COPY
m pag wes

Sy” APR 2 3'2020

LER
WEST. BATON ROUGE PARISH
Case 3:21-cv-00204-JWD-SDJ Document1-1 04/09/21 Page5of5

Protective Insurance Company

Through its agent for service of process:
The Secretary of State for the

State of Louisiana

$585 Archives Avenue

Baton Rouge, Louisiana 70809

Federal Express Corporation

Throvgh its agent for service of process:
CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

Jasmine Ramsey
16333 Columns Way
Baton Rouge, Louisiana 70817
